Detail Action
This office action is in response to communication filed on March 02, 2021
 Claim 1 – 20 are being considered on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Status of claims in the instant application
Claims 1 – 3 and 5 – 20 are pending.
Claims 1, 3, 5 – 9, and 17 – 19 are amended
Claim 4 is cancelled
No new claims have been added
Applicant’s arguments, see page [11 – 12] of Applicant’s remark filed on March 02, 2021, with respect to claims 1, 3, 5 – 6, 8 – 10, and 17 – 19 that were  rejected under 35 U.S.C. 112(b), second paragraph as being indefinite, have been fully considered in view of claim amendments and they are persuasive. Therefore, the claims rejections are withdrawn.
Applicant’s arguments, see page [13 - 16] of Applicant’s remark filed on March 02, 2021, with respect to claims 1 and 17 that were rejected under 35 U.S.C. § 102 as being anticipated by US 20180122506 A1 to Grantcharov et al., (hereafter, “Grant”), have been fully considered in view of claim amendments and they are persuasive. Therefore, the claims rejections are withdrawn.
Applicant’s arguments, see page [13 - 16] of Applicant’s remark filed on March 02, 2021, with respect to claims 3 and 18 that were rejected under 35 U.S.C. 103 as being unpatentable over US 20180122506 A1 to Grantcharov et al., (hereafter, “Grant”), in view of KR 
Applicant’s arguments, see page [13 - 16] of Applicant’s remark filed on March 02, 2021, with respect to claim 5 that was rejected under 35 U.S.C. 103 as being unpatentable over US 20180122506 A1 to Grantcharov et al., (hereafter, “Grant”), in view of KR 101955025 B1 to Shin et al., (hereafter, “Shin”), and further in view of US 20200285771 A1 to Dey et al., (hereafter, “ Dey”), have been fully considered in view of claim amendments and they are persuasive. Therefore, the claims rejections are withdrawn.
 
Allowable Subject Matter
Claims 1 – 3 and 5 – 20 are allowed, but they are renumbered as claims 1 – 19. The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed on March 02, 2021 in response to office action mailed on December 08, 2020. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor: 
Grantcharov et al [US 20180122506 A1]: This is considered the closet prior art of the instant application that generally relates to technology, system, and methodology collecting, integrating, synchronizing and recording medical or surgical data, by A multi-channel recorder/encoder, received as independent live or real-time data streams from a plurality of hardware units. The medical or surgical data relating to a live or real-time medical procedure. Example hardware units include a control interface, cameras, sensors, audio devices, and patient monitoring hardware. Further example systems may include a cloud based platform incorporating the encoder.
Grantcharov does generally discloses a method for collecting and processing medical or surgical data comprising: receiving, at a multi-channel encoder, a plurality of live or real-time independent input feeds from one or more data capture devices located in an operating room or other patient intervention area. A smart devices synchronizing the real-time medical or surgical data streams by embedding timestamp markers within the real-time medical or surgical data streams, the timestamp markers generated by each smart device by a device clock; a media management hub server with middleware and hardware for translating, connecting, formatting, and recording the real-time medical or surgical data streams to generate session container files on network accessible storage devices. Anonymization Software for anonymizing and protecting the identity of all medical professionals, patients, distinguishing objects or features in a medical, clinical or emergency unit. This software implements methods and techniques to detect facial, distinguishing objects, or features in a medical, clinical or emergency unit and distort/blur the image of the distinguishing element. The extent of the distortion/blur is limited to a localized area, frame by frame, to the point where identity is protected without limiting the quality of the analytics.
Shin et al [KR 101955025 B1]:  This discloses methodology and technology providing a medical consulting service providing method using personal information automatic protection processing. The method comprises the steps of receiving and uploading medical consulting request data from a medical consulting request terminal, automatically uploading information other than the information required for consultation among uploaded medical consulting request data Masking the medical consultation request data, deleting the uploaded file that is the source of the masked medical consultation request data, and uploading and sending the masked medical consultation request data to at least one medical consultant.
Shin does generally disclose extracts the text from the image, determines whether the extracted text is sensitive information. Receiving and uploading medical consulting request data from the medical consulting request terminal; automatically masking the information, deleting the uploaded file that is the source of the masked medical consulting request data.
Dey et al [US 20200285771 A1]: This discloses system and methodology removing personally identifiable information (PII) from medical data and ensuring strict compliance with privacy laws and regulations. The PII removal tool removes, deletes or redacts sensitive personally identifiable information, which may comprise any health care data that may be linked to any individual. The system and method is preferably applied to medical data, images, video, or other electronic media captured from medical procedures, endoscopes, or arthroscopic surgery. Artificial intelligence powered software and models are applied to the medical data for the detection of PII comprising patient names, medical history, faces, account numbers, digital identities, biometric data, or other sensitive personal information which may be linked to an individual. Medical data is re-written without PII and the system generates metadata describing the deleted PII. Privacy law compliant medical data is normalized, stored hierarchically, and transmitted to third party storage systems for analysis with software models for medical insights, anatomical recognition, surgical metrics, patient outcome, diagnosis and medical payment and billing.
Dey does generally disclose PII data may be present when the arthroscope is removed from the patient and inadvertently captures faces in the operating room. PII may additionally be present within the medical video file format, such as patient name, ID number, and also in any available audio data. The detected PII is deleted, removed or redacted by the system and the data set of repair videos is re-written in a cleansed format. Any instances of personally identifiable 
However, none of the prior arts of record independently or in-combination discloses all the limitation of the independent claims 1 and 17 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification, are also allowed by virtue of their dependence on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Following and interview held on March 19, 2021. Mr. Jianning Mai and Mr. Frank Chen gave permission to the examiner to amend the claims.
(Previously Presented) A computer-implemented method for anonymizing raw surgical procedure videos recorded by a recording device within an operating room (OR), the method comprising:
receiving a set of raw surgical videos corresponding to a surgical procedure performed within the OR;

detecting image-based personally-identifiable information embedded in the set of raw video images, which includes detecting a type of image-based personally-identifiable information associated with one or more surgical tools used during the surgical procedure, wherein the set of raw video images includes images of the one or more surgical tools captured inside a patient’s body when used to perform the surgical procedure; and
when image-based personally-identifiable information is detected, de-identifying the detected image-based personally-identifiable information in the surgical procedure video. 
 
2.	(Original) The computer-implemented method of claim 1, wherein merging the set of raw surgical videos to generate the surgical procedure video includes:
analyzing a set of file names associated with the set of raw surgical videos to determine a correct order with respect to the surgical procedure; and 
stitching together the set of raw surgical videos based on the determined order.  
 
3.	(Currently Amended) The computer-implemented method of claim 1, wherein detecting the type of image-based personally-identifiable information associated with the one or more surgical tools further includes:
detecting personally-identifiable text printed on the one or more surgical tools in the images of the one or more surgical tools;
images of the one or more surgical tools 
 
4.	(Cancelled)   
 
5.	(Previously Presented) The computer-implemented method of claim 1, wherein the image-based personally-identifiable information further includes:
text displayed inside the OR where the surgical procedure was performed, wherein the text was recorded by the recording device during an out-of-body (OOB) event when the recording device was taken out of the patient’s body.
 
6.	(Currently Amended) The computer-implemented method of claim 3, wherein detecting the personally-identifiable text printed on the one or more surgical tools includes:
detecting, using a machine-learning-based tool-detection-and-recognition model, a surgical tool within a first subset of the set of raw video images; and 
processing a portion of the first subset of the set of first subset of the set of 
 
 
claim 1, wherein the image-based personally-identifiable information further includes a text box inserted into the surgical procedure video to display surgical procedure-related information. 
 
8.	(Currently Amended) The computer-implemented method of claim 7, wherein detecting the text-box in the surgical procedure video includes:
detecting, using a machine-learning-based text-box detection model, a text box at or in the vicinity of a predetermined location within a second subset of the set of 
processing a portion of the second subset of the set of second subset of the set of 

9.	(Previously Presented) The computer-implemented method of claim 1, wherein detecting the image-based personally-identifiable information embedded in the set of raw video images of the surgical procedure video further includes:
scanning the set of raw video images to detect a video segment corresponding to an OOB event when the recording device was taken out of a patient’s body, wherein personally-identifiable information can be captured by the recording device during the OOB event; and
wherein if an OOB event is detected within the set of raw video images, de-identifying the detected image-based personally-identifiable information by automatically blurring out or otherwise edited out each video image in the detected video segment corresponding to the 
 
10.	(Original)  The computer-implemented method of claim 9, wherein detecting a video segment corresponding to an OOB event in the set of raw video images includes:
detecting, using a machine-learning-based OOB-event detection model, a beginning phase of an OOB event when an endoscope camera is being taken out of a patient’s body;
detecting, using the machine-learning-based OOB-event detection model, an ending phase of the OOB event when the endoscope camera is being inserted back into the patient’s body; and
marking a set of video images between the detected beginning phase and the detected ending phase in the set of raw video images as the video segment corresponding to the detected OOB event. 
 
11.	(Original)  The computer-implemented method of claim 10, wherein prior to using the machine-learning-based OOB-event detection model to detect an OOB event, the method further comprises training the OOB-event detection model based on a set of labeled video segments of a set of OOB events extracted from actual surgical procedure videos.
 
12.	(Original)  The computer-implemented method of claim 1, wherein prior to merging the set of raw surgical videos, the method further includes:

if text-based personally-identifiable information is detected, removing or otherwise de-identifying the detected text-based personally-identifiable information from the file-structure data.
 
 
13.	(Original)  The computer-implemented method of claim 12, wherein the file-structure data include: 
file identifiers associated with the set of raw surgical videos; 
folder identifiers of a file folder containing the set of raw surgical videos; 
file properties associated with the set of raw surgical videos; and
other metadata associated with the set of raw surgical videos.
 
14.	(Original)  The computer-implemented method of claim 1, wherein after de-identifying the detected image-based personally-identifiable information in the surgical procedure video, the method further includes:
performing a random sampling within the de-identified surgical procedure video to randomly select a number of video segments within the de-identified surgical procedure video; and 
verifying that the randomly selected video segments are free of any personally-identifiable information.

15. 	(Original)  The computer-implemented method of claim 1, wherein after de-identifying the detected image-based personally-identifiable information in the surgical procedure video, the method further includes: 
permanently removing the set of raw surgical videos from a surgical video repository; and
replacing the removed raw surgical videos with de-identified surgical procedure video.
 
16.	(Original)  The computer-implemented method of claim 1, wherein the personally-identifiable information includes both patient identifiable information associate with a patient receiving the surgical procedure and surgical staff identifiable information associated with surgical staff performing the surgical procedure.
 
17.	(Previously Presented) A system for anonymizing raw surgical procedure videos recorded by a recording device within an operating room (OR), the system comprising: 
one or more processors;
a memory coupled to the one or more processors; and 
wherein the memory stores a set of instructions that, when executed by the one or more processors, cause the system to: 
receive a set of raw surgical videos corresponding to a surgical procedure performed within the OR;

detect personally-identifiable information embedded in the set of raw video images of the surgical procedure video, which includes detecting a type of image-based personally-identifiable information associated with one or more surgical tools used during the surgical procedure, wherein the set of raw video images includes images of the one or more surgical tools captured inside a patient’s body when used to perform the surgical procedure; and
when personally-identifiable information is detected, de-identify the detected personally-identifiable information in the surgical procedure video.
 
18.	(Currently Amended)  The system of claim 17, wherein detecting the type of personally-identifiable information associated with the one or more surgical tools further includes:
detecting personally-identifiable text printed on the one or more surgical tools in the images of the one or more surgical tools; and
wherein if personally-identifiable text is detected in the images of the one or more surgical tools, de-identifying the detected personally-identifiable information includes blurring out or otherwise making the detected text unreadable in the images of the one or more surgical tools 
 
19.	(Previously Presented)  The system of claim 17, 
wherein detecting the personally-identifiable information embedded in the set of raw video images of the surgical procedure video further includes scanning the set of raw video 
wherein if an OOB event is detected within the set of raw video images, de-identifying the detected personally-identifiable information by automatically blurring out or otherwise edited out each video image in the detected video segment corresponding to the detected OOB event, so that any personally-identifiable information embedded within the detected video segment cannot be identified.
 
20.	  (Original) The system of claim 17, wherein after de-identifying the detected personally-identifiable information in the surgical procedure video, the system is configured to: 
permanently remove the set of raw surgical videos from a surgical video repository; and
replace the removed raw surgical videos with de-identified surgical procedure video.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.P./Patent Examiner, Art Unit 2434                
     /KAMBIZ ZAND/     Supervisory Patent Examiner, Art Unit 2434